SCHUMACHER & ASSOCIATES, INC. Certified Public Accountants 2525 15th Street, Suite 3H Denver, CO 80211 (303) 480-5037 FAX (303) 379-5394 November 12, 2007 United States Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N.W. Washington D.C. 20549 Re: SARS Corporation (formerly Mycom Group, Inc.) Dear Sirs/Madams: The undersigned Schumacher & Associates, Inc. previously acted as independent accountants to audit the financial statements of SARS Corporation (formerly Mycom Group, Inc.).We are no longer acting as independent accountants to the Company. This letter will confirm that we have read SARS Corporation’s statements included under Item 4 of its Form 8-K dated November 12, 2007, and we agree with such statements as they relate to us. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly, /s/ Schumacher & Associates, Inc. Schumacher & Associates, Inc.
